Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final office action is in response to the application filed 7/25/2016
Claims 1, 2, 5-8, 11-14, and 17-18 are pending. Claims 1, 7, and 13 are independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gwozdz (20070299857) in view of Erdmann (20100299205) in further view of Cohen (20100281108) in further view of Greenstone (20130080319)

Regarding claim 1, Gwozdz teaches a data processing method performed at a terminal having one or more processors and memory storing instructions to be executed by the one or more processors, (0023) generating, by the one or more processors, according to the page access request, a second page of the first website having a first inline frame, (0067-0068, discloses a user browsed to a retailor store and Fig. 6 and 0066, discloses creating a containing webpage 600 including an iFrame 602) and loading the first page of the second website in the first inline frame within the browser application, (Fig. 6 and 0066, discloses rendering buddy list 604 in domain B (iframe 602) The examiner interprets as a second website and 0016, discloses iFrames within a browser’s window) wherein link information of the first page of the second website having no data processing permission is displayed on the first page of the second website having no data processing permission; (Fig. 7 and 0068, discloses viewing a wish list of a buddy which a user may click on to render the user’s wish list (links).  The examiner notes the buddy list is rendered in an iFrame (Domain B) and webpage 600 is in Domain A therefore not having data processing permission) embedding, by the one or more processors and via the browser application, (Fig. 1, 104 and 0016, discloses iFrames within a browser’s window) a data processing file provided by the first website having data processing permission into the first page of the second website having no data processing permission; (Fig. 6 and 0066 and 0071, discloses embedding an iframe 606 within to allow communication between webpage 600 and webpage 604 using jscript) receiving, by the one or more processors and via the browser application, (Fig. 1, 104 and 0016, discloses iFrames within a browser’s window) a data processing request sent by a user of the terminal (Fig. 1, 102) through the first page of the second website within the first inline frame of the second page of the first website, (Fig. 7 and 0068, discloses a user clicking on a buddy within iframe 602 to render the buddy’s rendering the guid or wish list inside iframe 606) generating, by the one or more processors, and via the browser application, (0018) a second inline frame on the first page of the second website, (0066-0068 and Fig. 6 discloses browsing (browser application) a second inline frame 606 within iframe 602 on the page of the rendered buddy list 604. The examiner interprets the rendered buddy list as the second webpage) setting, by the one or more processors and via the browser application, a URL address of the second inline frame as the URL address of the third page of the first website concatenated with the data processing request; (0037-0043 and Fig. 2, discloses loading a containing page and creating an iframe contained within the webpage. The iframe maybe in a same or different domain.  The step can be performed multiple times. A nested iframe is generated and creates a name for the nested iframe that was passed to the iframe.  This step also can be performed multiple times and can be performed by a corresponding iframe that was created.  When an iframe from a different domain wishes to communicate with a particular iframe, it manipulates the URL associated with the iframes listener frame and includes with the URL, an appended message that is desired to be communicated to the iframe that is used for cross domain communication.  To communicate with iframe 118 to open a page within the iframe, iframe 118a receives the message and iframe 118 can process the message accordingly. 0044, discloses communicating with a second iframe 116a to open a page.  The examiner interprets that multiple nested iframes including the listener iframe with a containing iframe can be used to communicate a page to be opened from a first website in a first domain to a 
Gwozdz fails to teach comprising: receiving, by the one or more processors and via a browser application, a page access request through an initial page of a first website having data processing permission, a page corresponding to the page access request being a first page of a second website having no data processing permission; determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application generating, by the one or more processors, a second inline frame on the first page of the second website,  and loading a third page of the first website that belongs to a same domain as the initial page of the first website and the second page of the first website do within the second inline frame within the browser application transferring, by the one or more processors and via a browser application, the data processing request in the address of the third page of the first website to the second page of the first website by calling a data transfer interface of a parent page of the third page of the first website: and calling, by the one or more processors and via a browser application, a data processing interface on the second page of the first website, 
Erdmann teaches comprising: receiving, by the one or more processors and via a browser application, (0010 and Fig. 5 discloses a user’s browser) a page access request through an initial page of a first website having data processing permission, (Fig 3(b) and 0027-0029, discloses requesting content to be displayed in the same domain such as ability to purchase an item.  The examiner interprets as data processing permission to buy an item on a webpage) a page corresponding to the page access request being a first page of a second website having no data processing permission; (Fig. 3(b) and 0027-0028, discloses providing related content about a particular item coming from other domains that doesn’t have any control or ability to modify content from the domain A and 0028, discloses displaying advertisements from different domains or other related content) determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, (Figs. 3(a), 3(b) and 0027-0028, depict an example of a page in a frameset that displays content (overall marketplace) derived from a specified URL in Domain A and a set of navigational links and a display page including requested content to be viewed by the user and 0030-0031, discloses PageURL corresponds to the URL or location of the content.  The examiner interprets a third page of the first webpage is displayed by browsing and selecting links (URL locations) to items and loading the items) wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  (0028, discloses displaying the requested content of Domain A where the  and loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application (0027, and Fig. 3(a) and 3(b)), discloses a page 300 that includes multiple frames 302, each frame can provide a display page of information about an item from a specified URL and contains more than one frames from Domain A.  The examiner interprets as a third page can be loaded in another iframe) transferring, by the one or more processors and via a browser application, the data processing request in the address of the third page of the first website to the second page of the first website by calling a data transfer interface of a parent page of the third page of the first website: (0017-0018, discloses friendly iframes that can communicate as they are in the same domain with the parent page or another page and discloses parsing the variables from the URL using an iframe file and obtaining parameters from the parent page using javascript in the same domain.  The examiner interprets the friendly iframe can communicate the transfer to the parent page and the parent page can communicate to the second page) and calling, by the one or more processors, a data processing interface on the second page of the first website, (0017, discloses friendly iframes in which a pages can communicate within the same domain and 0018, discloses calling the supplemental content provider. )
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz to incorporate the teachings of Erdmann.  Doing so would allow communication between different domains using iframes allowing fewer redirections and a quicker processing time. 
Gwozdz and Erdmann fail to teach and setting a display attribute of the third page of the first website to be hidden:
Cohen teaches and setting a display attribute of the third page of the first website to be hidden: (0031, discloses setting a display attribute of the iframe containing in the webpage to hidden)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz and Erdmann to incorporate the teachings of Cohen.  Doing so would allow the user to interact and view the content on a page without blocking the content on the page with an overlapping iframe. 
Gwozdz, Erdmann, and Cohen fail to teach wherein the data processing request includes a plurality of parameters provided by the user of the terminal through the first page of the second website within the first inline frame of the second page of the first website including commodity information and an address of a payee associated with the second website: and responding to the data processing request to initiate a transaction with the second website according to the commodity information and the address of the payee associated with the second website.
Greenstone teaches wherein the data processing request includes a plurality of parameters provided by the user of the terminal through the first page of the second website (Fig. 2, 262, 264 and 0079-0080, discloses entering billing information and credit card information by the user attempt a purchase) within the first inline frame of the second page of the first website (0033 and 0041-0042, discloses a user interfaces can contain elements such as inline frames that contain a virtual shopping cart that may be dynamically generated within the first page generating a second page of the first website containing the iframe with the virtual shopping cart) including commodity information and an address of a payee associated with the second website: (0031, discloses product and up-sell information and 0067, discloses prompting to enter valid input data such as billing address Fig. 2, 282 and 0032, discloses the shopping cart embedded into the page creating the second website) and responding to the data processing request to initiate a transaction with the second website having no data processing permission according to the commodity information and the address of the payee associated with the second website. (0067-0073, describes validating the order and completing the transaction for the products and 0065, discloses the embedded virtual shopping cart is hosted externally and 0095, discloses that the user may specify the domain name for the iframe. Additionally Gwozdz 0066, discloses that iframes from different domains will have restrictions on cross site scripting.  The examiner interprets the second website will have no data processing permission if the iframe is specified in a different domain)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz, Erdmann, and Cohen to incorporate the teachings of Greenstone.  Doing so would allow the user to enter the required information and present information regarding the product information including a billing address of the user and credit card information for the user to confirm a transaction. 

Regarding claim 2, Gwozdz, Erdmann, Cohen, and Greenstone teach the data processing method according to claim 1.  Gwozdz teaches before the receiving a page access request sent by a user, further comprising: loading the initial page of the first website having the data processing permission, wherein link information of the first page of the second website having no data processing permission is displayed on the initial page of the first website having the data processing permission. (Fig. 6 and 0067, discloses the buddy list rendered in an iframe on webpage 600.  The webpage 600 is in domain A and buddy list is domain B having no data processing permission.

Regarding claim 5, Gwozdz, Erdmann, Cohen, and Greenstone teaches the data processing method according to claim 1.  Gwozdz further teaches wherein the second page of the first website displays page content of the first inline frame. (Figure 2) 

Regarding claim 6, Gwozdz, Erdmann, Cohen, and Greenstone further teaches the data processing method according to claim 1. Gwozdz teaches to teach after the calling a data processing interface on the second page of the first website (Figure 7 and 0068, discloses web page 600 asks the user if they would like to view the wish list of their buddies) and responding to the data processing request, further comprising: loading a data processing result of the first website in the first inline frame. (0068, discloses rendering the wish list in the first webpage in the iframe 606)

Regarding claim 7, Gwozdz teaches a terminal, comprising one or more processors, memory and multiple instruction modules stored in the memory and executed by the one or more processors, the instruction modules comprising instructions for:  (0023) generating, according to the page access request, a second page of the first website having a first inline frame, (0067-0068, discloses a user browsed to a retailor store and Fig. 6 and 0066, discloses creating a containing webpage 600 including an iFrame 602) and loading the first page of the second website in the first inline frame within the browser application, (Fig. 6 and 0066, discloses rendering buddy list 604 in domain B (iframe 602) The examiner interprets as a second website and 0016, discloses iFrames within a browser’s window and 0016, discloses iFrames within a browser’s window) wherein link information of the first page of the second website having no data processing permission is displayed on the first page of the second website having no data processing permission; (Fig. 7 and 0068, discloses viewing a wish list of a buddy which a user may click on to render the user’s wish list (links).  The examiner notes the buddy list is rendered in an iFrame (Domain B) and webpage 600 is in Domain A therefore not having data processing permission) embedding, by the one or more processors and via the browser application, (Fig. 1, 104 and 0016, discloses iFrames within a browser’s window) a data processing file provided by the first website having data processing permission into the first page of the second website having no data processing permission; (Fig. 6 and 0066 and 0071, discloses embedding an iframe 606 within to allow communication between webpage 600 and webpage 604 using jscript) receiving, by the one or more processors and via the browser application, (Fig. 1, 104 and 0016, discloses iFrames within a browser’s window) a data processing request sent by a user of the terminal through (Fig. 1, 102) the first page of the second website within the first inline frame of the second page of the first website  (Fig. 7 and 0068, discloses a user clicking on a buddy within iframe 602 to render the buddy’s rendering the guid or wish list inside iframe 606) generating, by the one or more processors and via the browser application, (0018) a second inline frame on the first page of the second website, (0066-0068 and Fig. 6 discloses browsing (browser application) a second inline frame 606 within iframe 602 on the page of the rendered buddy list 604. The examiner interprets the rendered buddy list as the second webpage) setting, by the one or more processors and via the browser application, a URL address of the second inline frame as the URL address of the third page of the first website concatenated with the data processing request; (0037-0043 and Fig. 2, discloses loading a containing page and creating an iframe contained within the webpage. The iframe maybe in a same or different domain.  The step can be performed multiple times. A nested iframe is generated and creates a name for the nested iframe that was passed to the iframe.  This step also can be performed multiple times and can be performed by a 
Gwozdz fails to teach comprising: receiving, by the one or more processors and via a browser application, a page access request through an initial page of a first website having data processing permission, a page corresponding to the page access request being a first page of a second website having no data processing permission; determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application generating, by the one or more processors, a second inline frame on the first page of the second website,  and loading a third page of the first website that belongs to a same domain as the initial page of the first website and the second page of the first website do within the second inline frame within the browser application transferring, by the one or more processors and via a browser application, the data processing request in the address of the third page of the first website to the second page of the first website by calling a data transfer interface of a parent page of the third page of the first website: and calling, by the one or more processors and via a browser application, a data processing interface on the second page of the first website, 
Erdmann teaches comprising: receiving, by the one or more processors and via a browser application, (0010 and Fig. 5 discloses a user’s browser) a page access request through an initial page of a first website having data processing permission, (Fig 3(b) and 0027-0029, discloses requesting content to be displayed in the same domain such as ability to purchase an item.  The examiner interprets as data processing permission to buy an item on a webpage) a page corresponding to the page access request being a first page of a second website having no data processing permission; (Fig. 3(b) and 0027-0028, discloses providing related content about a particular item coming from other domains that doesn’t have any control or ability to modify content from the domain A and 0028, discloses displaying advertisements from different domains or other related content) determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, (Figs. 3(a), 3(b) and 0027-0028, depict an example of a  wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  (0028, discloses displaying the requested content of Domain A where the links are in domain A (Fig. 3(a) and 0037, discloses a parent page 402 that resides in the provider domain and served from the provider domain that displays a page of the file and file refers to any grouping of information that can be associated with a group of requests (other pages of the website) and “friendly iframes”) and loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application (0027, and Fig. 3(a) and 3(b)), discloses a page 300 that includes multiple frames 302, each frame can provide a display page of information about an item from a specified URL and contains more than one frames from Domain A.  The examiner interprets as a third page can be loaded in another iframe) transferring, by the one or more processors and via a browser application, the data processing request in the address of the third page of the first website to the second page of the first website by calling a data transfer interface of a parent page of the third page of the first website: (0017-0018, discloses friendly iframes that can communicate as they are in the same domain with the parent page or another page and discloses  and calling, by the one or more processors, a data processing interface on the second page of the first website, (0017, discloses friendly iframes in which a pages can communicate within the same domain and 0018, discloses calling the supplemental content provider. )
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz to incorporate the teachings of Erdmann.  Doing so would allow communication between different domains using iframes allowing fewer redirections and a quicker processing time. 
Gwozdz and Erdmann fail to teach and setting a display attribute of the third page of the first website to be hidden:
Cohen teaches and setting a display attribute of the third page of the first website to be hidden: (0031, discloses setting a display attribute of the iframe containing in the webpage to hidden)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz and Erdmann to incorporate the teachings of Cohen.  Doing so would allow the user to interact and view the content on a page without blocking the content on the page with an overlapping iframe. 
Gwozdz, Erdmann, and Cohen fail to teach wherein the data processing request includes a plurality of parameters provided by the user of the terminal through the first page of the second website within the first inline frame of the second page of the first website including commodity information and an address of a payee associated with the second website: and responding to the data processing request to initiate a transaction with the second website according to the commodity information and the address of the payee associated with the second website.
Greenstone teaches wherein the data processing request includes a plurality of parameters provided by the user of the terminal through the first page of the second website (Fig. 2, 262, 264 and 0079-0080, discloses entering billing information and credit card information by the user attempt a purchase) within the first inline frame of the second page of the first website (0033 and 0041-0042, discloses a user interfaces can contain elements such as inline frames that contain a virtual shopping cart that may be dynamically generated within the first page generating a second page of the first website containing the iframe with the virtual shopping cart) including commodity information and an address of a payee associated with the second website: (0031, discloses product and up-sell information and 0067, discloses prompting to enter valid input data such as billing address Fig. 2, 282 and 0032, discloses the shopping cart embedded into the page creating the second website) and responding to the data processing request to initiate a transaction with the second website according to the commodity information and the address of the payee associated with the second website. (0067-0073, describes validating the order and completing the transaction for the products)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz, Erdmann, and Cohen to incorporate the teachings of Greenstone.  Doing so would allow the user to enter the required information and present information regarding the product information including a billing address of the user and credit card information for the user to confirm a transaction. 

Regarding claim 8, Gwozdz, Erdmann, Cohen, and Greenstone teach the terminal according to claim 7.  Gwozdz the instruction modules comprising instructions for further comprising:  loading the initial page of the first website having the data processing permission,  wherein link information of the first page of the second website having no data processing permission is displayed on the initial page of the first website having the data processing permission.  (Fig. 7 depicts the user’s buddy list links a user may click on a first webpage in different domains)

Regarding claim 11, Gwozdz, Erdmann, Cohen, and Greenstone teaches the terminal according to claim 7. 
Gwozdz, Cohen, and Greenstone fails to teach wherein the second page of the first website merely displays page content of the first inline frame. 
Erdmann teaches wherein the second page of the first website merely displays page content of the first inline frame. (0017, discloses an iframe that resides in a parent page and 0038, discloses that the iframe can expand beyond the bounds of the frame to other areas of the parent page. The examiner interprets as only displaying the content of the iframe) 
It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gwozdz, Cohen, and Greenstone with the teachings of Erdmann.  Doing so would allow only the user to view the iframe as an entire page allowing easier browsing of the iframe web content.

Regarding claim 12, Gwozdz, Erdmann, Cohen, and Greenstone teaches the terminal according to claim 7.  Gwozdz teaches wherein the first inline frame generating module is further configured to load, after the data processing request is responded to, a data processing result of the first website in the first inline frame. (Figure 7 and 0068, discloses web page 600 asks the user if they would like to view the wish list of their buddies and 0068, and discloses rendering the wish list in the first webpage in the iframe 606)

Regarding claim 13, Gwozdz teaches a non-transitory storage medium storing a computer program, wherein execution of the computer program by a processor of a terminal performs the steps of: generating, by the one or more processors, according to the page access request, a second page of the first website having a first inline frame, (0067-0068, discloses a user browsed to a retailor store and Fig. 6 and 0066, discloses creating a containing webpage 600 including an iFrame 602) and loading the first page of the second website in the first inline frame within the browser application, (Fig. 6 and 0066, discloses rendering buddy list 604 in domain B (iframe 602) The examiner interprets as a second website and 0016, discloses iFrames within a browser’s window) wherein link information of the first page of the second website having no data processing permission is displayed on the first page of the second website having no data processing permission; (Fig. 7 and 0068, discloses viewing a wish list of a buddy which a user may click on to render the user’s wish list (links).  The examiner notes the buddy list is rendered in an iFrame (Domain B) and webpage 600 is in Domain A therefore not having data processing permission) embedding, by the one or more processors and via a browser application, (Fig. 1, 104 and 0016, discloses iFrames within a browser’s window) a data processing file provided by the first website having data processing permission into the first page of the second website having no data processing permission; (Fig. 6 and 0066 and 0071, discloses embedding an iframe 606 within to allow communication between webpage 600 and webpage 604 using jscript) receiving, by the one or more processors and via a browser application, (Fig. 1, 104 and 0016, discloses iFrames within a browser’s window) a data processing request sent by a user of the terminal through the first page of the second website: (Fig. 7 and 0068, discloses a user clicking on a buddy within iframe 602 to render the buddy’s rendering the guid or wish list inside iframe 606) generating, by the one or more processors and via the browser application, (0018) a second inline frame on the first page of the second website, (0066-0068 and Fig. 6 discloses browsing (browser application) a second inline frame 606 within iframe 602 on the page of the rendered buddy list 604. The examiner interprets the rendered buddy list as the second webpage) setting, by the one or more processors and via the browser application, a URL address of the second inline frame as the URL address of the third page of the first website concatenated with the data processing request; (0037-0043 and Fig. 2, discloses loading a containing page and creating an iframe contained within the webpage. The iframe maybe in a same or different domain.  The step can be performed multiple times. A nested iframe is generated and creates a name for the nested iframe that was passed to the iframe.  This step also can be performed multiple times and can be performed by a corresponding iframe that was created.  When an iframe from a different domain wishes to communicate with a particular iframe, it manipulates the URL associated with the iframes listener frame and includes with the URL, an appended message that is desired to be communicated to the iframe that is used for cross domain communication.  To communicate with iframe 118 to open a page within the iframe, iframe 118a receives the message and iframe 118 can process the message accordingly. 0044, discloses communicating with a second iframe 116a to open a page.  The examiner interprets that multiple nested iframes including the listener iframe with a containing iframe can be used to communicate a page to be opened from a first website in a first domain to a second website in a second domain in the contained iframe of the first website, to open a third page of the first website in the same domain as the first website using messages 
Gwozdz fails to teach comprising: receiving, by the one or more processors and via a browser application, a page access request through an initial page of a first website having data processing permission, a page corresponding to the page access request being a first page of a second website having no data processing permission; determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application generating, by the one or more processors, a second inline frame on the first page of the second website,  and loading a third page of the first website that belongs to a same domain as the initial page of the first website and the second page of the first website do within the second inline frame within the browser application transferring, by the one or more processors and via a browser application, the data processing request in the address of the third page of the first website to the second page of the first website by calling a data transfer interface of a parent page of the third page of the first website: and calling, by the one or more processors and via a browser application, a data processing interface on the second page of the first website, 
Erdmann teaches comprising: receiving, by the one or more processors and via a browser application, (0010 and Fig. 5 discloses a user’s browser) a page access request through an initial page of a first website having data processing permission, (Fig 3(b) and 0027-0029, discloses requesting content to be displayed in the same domain such as ability to purchase an item.  The examiner interprets as data processing permission to buy an item on a webpage) a page corresponding to the page access request being a first page of a second website having no data processing permission; (Fig. 3(b) and 0027-0028, discloses providing related content about a particular item coming from other domains that doesn’t have any control or ability to modify content from the domain A and 0028, discloses displaying advertisements from different domains or other related content) determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, (Figs. 3(a), 3(b) and 0027-0028, depict an example of a page in a frameset that displays content (overall marketplace) derived from a specified URL in Domain A and a set of navigational links and a display page including requested content to be viewed by the user and 0030-0031, discloses PageURL corresponds to the URL or location of the content.  The examiner interprets a third page of the first webpage is displayed by browsing and selecting links (URL locations) to items and loading the items) wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  (0028, discloses displaying the requested content of Domain A where the links are in domain A (Fig. 3(a) and 0037, discloses a parent page 402 that resides in the provider domain and served from the provider domain that displays a page of the file  and loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application (0027, and Fig. 3(a) and 3(b)), discloses a page 300 that includes multiple frames 302, each frame can provide a display page of information about an item from a specified URL and contains more than one frames from Domain A.  The examiner interprets as a third page can be loaded in another iframe) transferring, by the one or more processors and via a browser application, the data processing request in the address of the third page of the first website to the second page of the first website by calling a data transfer interface of a parent page of the third page of the first website: (0017-0018, discloses friendly iframes that can communicate as they are in the same domain with the parent page or another page and discloses parsing the variables from the URL using an iframe file and obtaining parameters from the parent page using javascript in the same domain.  The examiner interprets the friendly iframe can communicate the transfer to the parent page and the parent page can communicate to the second page) and calling, by the one or more processors, a data processing interface on the second page of the first website, (0017, discloses friendly iframes in which a pages can communicate within the same domain and 0018, discloses calling the supplemental content provider. )
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz to incorporate the teachings of Erdmann.  Doing so would allow communication between different domains using iframes allowing fewer redirections and a quicker processing time. 
Gwozdz and Erdmann fail to teach and setting a display attribute of the third page of the first website to be hidden:
Cohen teaches and setting a display attribute of the third page of the first website to be hidden: (0031, discloses setting a display attribute of the iframe containing in the webpage to hidden)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz and Erdmann to incorporate the teachings of Cohen.  Doing so would allow the user to interact and view the content on a page without blocking the content on the page with an overlapping iframe. 
	Gwozdz, Erdmann, and Cohen fail to teach wherein the data processing request includes a plurality of parameters provided by the user of the terminal through the first page of the second website within the first inline frame of the second page of the first website including commodity information and an address of a payee associated with the second website: and responding to the data processing request to initiate a transaction with the second website according to the commodity information and the address of the payee associated with the second website.
Greenstone teaches wherein the data processing request includes a plurality of parameters provided by the user of the terminal through the first page of the second website (Fig. 2, 262, 264 and 0079-0080, discloses entering billing  within the first inline frame of the second page of the first website (0033 and 0041-0042, discloses a user interfaces can contain elements such as inline frames that contain a virtual shopping cart that may be dynamically generated within the first page generating a second page of the first website containing the iframe with the virtual shopping cart) including commodity information and an address of a payee associated with the second website: (0031, discloses product and up-sell information and 0067, discloses prompting to enter valid input data such as billing address Fig. 2, 282 and 0032, discloses the virtual shopping cart embedded in the website creating a second website) and responding to the data processing request to initiate a transaction with the second website according to the commodity information and the address of the payee associated with the second website. (0067-0073, describes validating the order and completing the transaction for the products)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gwozdz, Erdmann, and Cohen to incorporate the teachings of Greenstone.  Doing so would allow the user to enter the required information and present information regarding the product information including a billing address of the user and credit card information for the user to confirm a transaction. 

Regarding claim 14, Gwozdz, Erdmann, Cohen, and Greenstone teach the non-transitory storage medium according to claim 13.  Gwozdz teaches before the receiving a page access request sent by a user, execution of the computer program is further for: loading the initial page of the first website having the data processing permission, wherein link information of the first page of the second website having no data processing permission is displayed on the initial page of the first website having the data processing permission.  (Fig. 6 and 0067, discloses the buddy list rendered in an iframe on webpage 600.  The webpage 600 is in domain A and buddy list is domain B having no data processing permission)

Regarding claim 17, Gwozdz, Erdmann, Cohen, and Greenstone teaches the non-transitory storage medium according to claim 13. Gwozdz teaches wherein the second page of the first website displays page content of the first inline frame. (Figure 7)

Regarding claim 18, Gwozdz, Erdmann, Cohen, and Greenstone teaches the non-transitory storage medium according to claim 13. Gwozdz teaches after the calling a data processing interface on the second page of the first website, and responding to the data processing request, execution of the computer program is further for: loading a data processing result of the first website in the first inline frame.  (Figure 7 and 0068, discloses prompting the user to see a wish list and displaying the wish list in iframe 606)


Response to Arguments
12/18/2020 have been fully considered but they are not persuasive. 

The applicant’s first argument (page 12) regarding independent claims is that the prior art is devoid  “None of the references cited teaches or suggests the feature of recursively embedded inline frames in claim 1. That is, claim 1 discloses a page of a website that has no data permission (e.g., first page of the second website) embedded inside a page of a website that has data permission (e.g., second page of the first website). Further, another page of the website that has data permission (e.g., the third page of the first website) is embedded inside the page of the website that has no data permission (e.g., second page of the second website). As such, Gwozdz, Erdmann, Cohen, and Greenstone cannot teach or suggest features of the amended claim 1.” The examiner respectfully disagrees.  Erdmann, Fig. 4 depicts a parent page (provider domain) with an iframe 404 (same provider domain) embedded on it (0058) together with a second iframe embedded on iframe 404.  The shadow domain requests a file to display ad content from another domain.  Since the shadow domain resides in a different domain which protects the referrer information and information on the parent page and protects and prevents cross-domain communication from the supplementary content provider requested without the identity of the requesting URL to be determined (0017) and where a “friendly iframe” can communicate with the parent page or another page or element including the iframe.  Erdmann further discloses that (0009, Fig. 4, nested iframes can reside within iframes.  And 0030-0032, discloses that an iframe can point to another html document using the iframe tag that is in another domain and describes variations of figure 3(b) and 3(a) discloses a set of links that can open various pages of pages of domain A. Gwodz discloses “setting, by the one or more processors and via the browser application, a URL address of the second inline frame as the URL address of the third page of the first website concatenated with the data processing request;” 0027-0043 and Fig. 2, discloses loading a containing page and creating an iframe contained within the webpage. The iframe maybe in a same or different domain.  The step can be performed  Gwodz further suggest generating iframes and nested iframes.  (0030-0047, discloses that the containing page generates an iframe in a different domain that contains a nested iframe 118a associated with a URL for cross domain communication and iframes can communicate with each other by providing the name of the iframe.  The examiner suggest perhaps adding limitations of steps of the procedure to further clarify the sequence of events regarding generating and requesting the inline frames along with the webpage content.  Further Erdmann discloses “determining, by the one or more processors and via the browser application, a URL address of a third page of the first website, (Figs. 3(a), 3(b) and 0027-0028, depict an example of a page in a frameset that displays content (overall marketplace) derived from a specified URL in Domain A and a set of navigational links and a display page including requested content to be viewed by the user and 0030-0031, discloses PageURL corresponds to the URL or location of the content.  The examiner interprets a third page of the first webpage is displayed by browsing and selecting links (URL locations) to items and loading the items) wherein the third page of the first website belongs to the same domain as the initial page of the first website and the second page of the first website;  (0028, discloses displaying the requested content of Domain A where the links are in domain A (Fig. 3(a) and 0037, discloses a parent page 402 that resides in the provider domain and served from the provider domain that displays a page of the file and file refers to any grouping of information that can be associated with a group of requests (other pages of the website) and “friendly iframes”) and loading, by the one or more processors and via the browser application, the third page of the first website within the second inline frame within the second inline frame within the browser application” (0027, and Fig. 3(a) and 3(b)), discloses a page 300 that includes multiple frames 302, each frame can provide a display page of information about an item from a specified URL and contains more than one frames from Domain A.  The examiner interprets as a third page can be loaded in another iframe)   Therefore this argument is not persuasive.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN GOLDEN/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144